                                            Case 5:20-cv-08513-NC Document 5 Filed 02/05/21 Page 1 of 1

                                                                                                                    Feb 05 2021

                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                                                      UNITED STATES DISTRICT COURT
                                   7
                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9     JOEY ROBERT RUIZ                                Case No. 20-cv-08513 NC (PR)
                                  10                     Plaintiff,
                                                                                         ORDER OF TRANSFER
                                  11              v.
                                  12     RHONDA SKIPPERR-DOTTA, CHIEF
Northern District of California
 United States District Court




                                  13     DEPUTY OF PAROLE (BPH),
                                                          Defendant.
                                  14
                                  15          Plaintiff, a California state inmate proceeding pro se, filed a civil rights action
                                  16   pursuant to 42 U.S.C. § 1983. The events of which Plaintiff complains occurred primarily
                                  17   at Corcoran State Prison, which is located in Kings County. Plaintiff also seeks to be
                                  18   granted parole by the board in Sacramento County. Plaintiff is currently incarcerated at
                                  19   Deuel Vocational Institution in San Joaquin County. Kings, Sacramento, and San Joaquin
                                  20   counties are all located within the Eastern District of California. See 28 U.S.C. § 84(b).
                                  21   Venue therefore is proper in the Eastern District of California. See 28 U.S.C. § 1391(b).
                                  22   Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this case is
                                  23   TRANSFERRED to the United States District Court for the Eastern District of California.
                                  24   The Clerk of the Court is directed to transfer the case forthwith.
                                  25          IT IS SO ORDERED.
                                  26   DATED:          February 5, 2021                   __________________________
                                  27                                                      NATHANAEL M. COUSINS
                                                                                          United States Magistrate Judge
                                  28
                                       Case No. 20-cv-08513 NC (PR)
                                       ORDER OF TRANSFER
